Citation Nr: 1120944	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to July 2004.

The Veteran's increased rating claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for the Veteran's depression and assigned an initial disability rating of 30 percent, retroactively effective March 4, 2008, the date of the Veteran's service connection claim.  In January 2009, the Veteran submitted a Notice of Disagreement (NOD) with the initial disability rating assigned for his service-connected depression.

In his July 2009 Substantive Appeal (on VA Form 9), the Veteran stated that he lost his job because of his service-connected depression.  The Veteran stated that he is currently unemployed.  Thus, the Veteran's allegations raise a claim for TDIU.  This claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Following the RO certification of this appeal to the Board in April 2010, the Veteran submitted additional medical evidence.  However, he waived his right to have the RO initially consider the evidence in a statement dated in May 2011.  38 C.F.R. §§ 20.800, 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

The Veteran asserts that his service-connected depression is more severe than the initial 30 percent rating assigned represents.  

Regarding the Veteran's claim for a higher initial disability rating for the service-connected depression, the Veteran's last VA mental examination was in June 2008.  This examination was provided for the purposes of establishing service connection, and not necessarily for the purpose of establishing the severity of the psychiatric disabilities.  Thus, it is inadequate to assess the Veteran's current level of severity given that the Veteran has asserted that his condition is more severe than is represented by the rating currently assigned.  

Moreover, and critically, the examiner's assessment of the Veteran is based on a finding that the Veteran served two short tours in Iraq; however, the Veteran's DD Form 214 indicates that the Veteran had no foreign or sea service.  Furthermore, the claims file does not otherwise contain verification of the Veteran's claimed service in Iraq.  The Veteran's foreign service, if any, should be verified.  

In addition, the most recent examination of record is now almost three years old.  Therefore, a new VA examination is required to assess the current level of severity of the Veteran's service-connected depression.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Also, the most recent treatment records from the Kansas City, Missouri, VA Medical Center (VAMC) are dated from June 2009.  All pertinent treatment records since this date should be obtained and added to the claims file.  

Finally, in May 2010, the Veteran submitted a CD-ROM containing his records from the Social Security Administration (SSA).  In light of the need for another VA examination, these records should be printed out and associated with the claims file.


Regarding the TDIU claim, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  A VA examination in this regard has not yet been afforded to the Veteran.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability for the purposes of deciding his TDIU claim.

Also, the Veteran has not been provided with a duty-to-assist notice letter for his TDIU claim.  The Veteran must be provided with this notice before his claim can be adjudicated on the merits.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim that is currently on appeal.  Additionally, this letter should comply with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him of the elements of a disability rating and an effective date.

2.  Confirm the Veteran's foreign service in Iraq through the appropriate channels.  

3.  Obtain all pertinent VA outpatient treatment records from the Kansas City, Missouri, VAMC since June 2009 that have not been secured for inclusion in the record.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Ask the Veteran whether he has recently been treated by any private providers for his service-connected disabilities and obtain a list of those providers.  With appropriate authorization from the Veteran, obtain any available records identified.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  Print the SSA records contained on the CD-ROM that the Veteran submitted in May 2010.  These records should then be associated with the Veteran's claims file.

6.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected depression.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner should discuss all findings in terms of all the applicable diagnostic codes, particularly Diagnostic Code 9434.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should take into account the Veteran's descriptions of his behavior, and comment on their impact on his social and occupational functioning.  All subjective symptoms and objective findings should be noted in the examination report.  Both a multi-axial diagnosis and a Global Assessment of Functioning (GAF) score should be provided, with an explanation of what the GAF score represents.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

7.  After completing the above actions, afford the Veteran an appropriate VA examination so as to provide an opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities of: (1) depression; (2) chronic low back pain status microdiscectomy for herniated nucleus pulposus; (3) peripheral neuropathy of the left lower extremity; and, (4) peripheral neuropathy of the right lower extremity.  If the Veteran is awarded service connection for any other disabilities prior to this examination, these disabilities should also be discussed.

The opinion should address whether his service-connected disabilities alone, or in combination, are so disabling as to render him unemployable.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of the medications required for the Veteran's service-connected disabilities must be considered.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary tests should be conducted.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.

8.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

9.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a Supplemental Statement of the Case (SSOC), and afford him the appropriate period of time within which to respond thereto.










The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


